Citation Nr: 0716024	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  97-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an ulcer.  

2.  Entitlement to service connection for a right eye 
disorder.  

3.  Entitlement to service connection for a bladder disorder.  

4.  Entitlement to service connection for a fractured left 
mandible.  

5.  Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1983.

The claims for service connection for ulcer, right eye, 
bladder, and left mandible disorders come before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
1989 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  This matter also 
comes before the Board on appeal from a November 1996 rating 
decision of the same RO, which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for sarcoidosis.  During the appeal, the 
veteran changed her address, and the RO in Seattle Washington 
currently maintains jurisdiction.  

In September 2004, the Board reopened the claim for 
sarcoidosis, and remanded that issue and the other issues 
listed on the first page of this decision for further 
development.  The case has been returned to the Board and is 
ready for further review.  

In September 1990, the veteran indicated that she had stomach 
problems in addition to an ulcer.  The Board construes this 
as a separate claim for stomach problems and the matter is 
referred to the RO for appropriate action.  

The issues of entitlement to service connection for a right 
eye disorder, for a bladder disorder and for a fractured left 
mandible are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's sarcoidosis is not related to her military 
service.  

2.  The veteran does not have a current ulcer disorder. 


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated in service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  An ulcer condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Sarcoidosis

The service records show that in 1980 at service entrance, 
the veteran noted a history of hay fever and sinusitis.  She 
was treated in service for respiratory complaints ( see, 
e.g., records dated in June 1980, May 1981, June 1981,  July 
1981, January 1981, June 1982,  August 1982,  September 1982,  
and June 1983). However a finding of sarcoidosis is not noted 
in the record during service or after service until June 
1991, when she underwent a CT of the thoracic and lumbar 
spines and the private examiner noted an incidental finding 
of pulmonary changes consistent with pulmonary sarcoidosis.  
VA pulmonary consultation in August 1993 found sarcoidosis 
with recent pulmonary of upper respiratory symptoms.  Thus 
the record shows that the veteran had inservice respiratory 
complaints, and a current diagnosis of sarcoidosis as been 
rendered.   The claim will turn on whether there is objective 
medical evidence relating the current disorder to service. 

In a November 1998 letter, VA physician reported that she had 
reviewed the military records from the early 1980's and that 
the veteran had multiple episodes of upper respiratory tract 
infections, chest pains, conjunctivitis and cystitis.  It was 
noted that a diagnosis of sarcoidosis was not formally made 
until 1990.  The examiner stated that it was possible that 
the symptoms in the 1980's were also related to sarcoidosis 
which was not diagnosed at that time.  

In a May 2001 letter another VA examiner noted that she was 
caring for the veteran for pulmonary sarcoidosis and that she 
had reviewed the records from January 1981 to the present.  
The examiner stated that the veteran was diagnosed with 
pulmonary sarcoidosis in 1989 by transbronchial biopsy of the 
lung.  It was noted that in review of the records, the 
veteran suffered from intermittent pulmonary symptoms from 
January 1981.  The clinician noted that then the symptoms 
were thought to be secondary to asthma and bronchitis, but in 
retrospect, she thought that it is very likely that these 
symptoms were actually the first manifestations of pulmonary 
sarcoidosis.  


The veteran was examined by VA in May 2002.  The claims file 
was reviewed.  The veteran's medical history was documented, 
and she was examined.  PFTs and X-rays were performed.  The 
examiner diagnosed sarcoidosis, and noted that while the 
veteran reports that a biopsy diagnosis was rendered in 1989, 
no results of the biopsy were of record, although other 
biopsies and pathologies were found from 1994 onward.  The 
examiner stated that the two episodes of short-lived, 
transient upper respiratory infections in the service record 
are not characteristic of sarcoidosis which is a chronic 
systemic disease and presents persistent complaints of weeks 
to months duration.  

The record contains a September 2006 medical opinion 
requested by VA regarding the veteran's sarcoidosis.  The 
clinician reported that he reviewed the claims file in some 
detail.  The veteran's medical history was recorded from 
service until 2006.  The examiner opined that the recurrent 
upper respiratory illnesses suffered by the veteran during 
the military service are common and offer no evidence 
whatever regarding prior existence of pulmonary sarcoidosis.  
It was noted that physical examination, chest X-ray and lung 
function data demonstrate no such suggestion.  It was stated 
that wheeze, early irritability and dyspnea are typical of 
both asthma and gastroesphageal reflux and thus these provide 
no evidence for the existence at that time of pulmonary 
sarcoidosis.  The examiner noted that symptoms related to the 
eyes, larynx and skin may occur with sarcoidosis, but here 
direct examinations have failed to support a diagnosis of 
sarcoidosis in those extra pulmonary sites.  The examiner 
noted that lung function had deteriorated between the years 
of 2002 to 2006, but the pattern is most consistent with the 
effects of exogenous obesity.  It was pointed out that the 
veteran had gained 30 pounds between her military service and 
her latest lung tests.  The examiner noted that radiographic 
tests are consistent with stage 2 sarcoidosis, and that there 
is no evidence to suggest that the veteran's symptoms 
recorded during her military service represented the 
appearance of pulmonary sarcoid, approximately 25 years 
before the present time.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is not entitled to absolute deference.  

The Board finds that the preponderance of the evidence 
supports a finding that service connection is not warranted.  
Two VA clinicians opined that there was a relationship 
between the veteran's inservice complaints and currently 
diagnosed sarcoidosis.  The examiner in 1998 reported that it 
was possible that the symptoms in the 1980's were also 
related to sarcoidosis.  This finding is speculative.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999), and medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 2001 VA 
clinician reported that it was likely that there was a 
relationship; however, her opinion regarding the possibility 
of a nexus between the veteran's sarcoidosis and service is 
also speculative and is insufficient to establish nexus.  
Additionally neither of these opinions provides rationale 
regarding the findings.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

On the other hand, the May 2002 VA examiner provided 
rationale for his finding after examining the veteran, 
administering tests and reviewing the claims file.  The 
September 2006 physician's finding clearly documents a 
thorough review of the record, is definite in the 
determination, and offers complete rationale for the findings 
including reference to the clinical data in the file to 
support his findings.  Accordingly, the Board lends greater 
credence to the opinions that do not relate the veteran's 
current sarcoidosis to her service and finds that service 
connection is not warranted absent a nexus to service.  

The Board has considered the veteran's assertions, but they 
are given no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Ulcer Disorder

At service entrance in February 1980, the veteran denied 
frequent indigestion and stomach liver or intestinal trouble.  
The record reflects that the veteran was treated in service 
for gastrointestinal complaints on two occasions in July 
1981, and gastroenteritis was diagnosed.  There is no finding 
of ulcers in service.  Thereafter in private records dated 
from 1988 to 1992, there is no reference to an ulcer 
disorder.  VA outpatient treatment in August 1995 shows that 
the veteran complained of GERD symptoms, and on VA 
examination in September 1996, the examiner diagnosed, 
history of gastro-esophageal reflux disease.  Recent VA 
outpatient treatment records show diagnoses of GERD and that 
the veteran was taking Zantac (see, record of February 2002); 
however, VA medical records dated from 1989 to 2004, 
including VA examination reports in September 1996, and May 
2002, do not show a diagnosis of ulcer.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  

The Board gives the veteran's assertions no probative weight 
in the absence of evidence that she has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for an ulcer 
disorder.   

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March 2003 and July 2003 letters described the 
evidence needed to support a claim for service connection for 
sarcoidosis.  The ulcer disorder was not specifically listed 
in these correspondences.  However, a November 2004 letter 
and a January 2006 letter addressing that issue were provided 
to the veteran.  While the notice did not specifically tell 
the veteran to send to VA any evidence that she had in her 
possession, she was informed that it was her responsibility 
to make sure that VA received all records not in the 
possession of a Federal department or agency.  This notice 
was sent to the veteran after the denials of the claims.  
However, the requisite notice was ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and she had ample time in which to respond 
to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of her claim.  Mayfield, Id.  The Board finds that 
the present adjudication of the issues on appeal will not 
result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
March 2006.  

The duty to assist the veteran has also been satisfied in 
this case.  The appellant has had a hearing, she has been 
examined, opinions have been rendered, and records have been 
obtained.  She has not identified any records which could be 
pertinent to her claim that have not been secured.  There is 
no indication that there are any outstanding records that are 
pertinent to this claim.  The veteran's representative has 
pointed out that the record of a 1989 biopsy was not in the 
file.  However this record is not pertinent to the claim 
since it was presumably generated several years after service 
and since it could only supplement what has already been 
confirmed-that is that the veteran has a current sarcoidosis 
disorder.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for sarcoidosis is denied.

Service connection for an ulcer is denied. 


REMAND

In September 2004, the Board remanded this claim to the RO 
with instructions to have the veteran examined regarding her 
claim for service connection for a bladder disorder and for a 
right eye disorder.  The record reflects that the veteran was 
scheduled for examinations several times, but due to her 
moving twice, the examinations were rescheduled.  Most 
recently, she was scheduled for examinations in April 2006.  
In May 2006, the veteran informed the RO by telephone that 
she did not receive notice of the scheduled examinations 
until after the date that she was supposed to report.  She 
requested that new examinations be scheduled for her.  In a 
July 2006 deferred rating decision, the RO was to check the 
status of the examination and to reschedule.  It does not 
appear from the record that the RO rescheduled the veteran 
for examination and her representative has requested that the 
veteran be afforded the examinations she requested.  

Although the September 2006 SSOC listed the issue involving 
service connection of a fractured left mandible, it discussed 
service connection for ulcer rather than for the fracture.  A 
corrected SSOC on this issue must be sent.  

The appellant is hereby notified that if an examination is 
scheduled for her in conjunction with this appeal, it is her  
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Based on the above, the claim is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for an 
examination to determine if she has a 
current bladder disorder.  The examiner 
should be requested to review the entire 
claims folder, including the service 
medical records.  If a bladder disability 
is diagnosed, the examiner should be 
requested to state whether the diagnosed 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
to have been incurred during the 
veteran's period of active service. The 
examiner should be requested to 
specifically comment on the veteran's 
complaints during service of difficulty 
urinating and her history of urinary 
tract infections. All opinions expressed 
must be supported by complete rationale.

2.  Schedule the veteran for an 
examination to determine if she has a 
current right eye disability.  The 
examiner should be requested to review 
the entire claims folder, including the 
service medical records.  If any eye 
disability is diagnosed, the examiner 
should be requested to state whether the 
diagnosed disability is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) to have been 
incurred during the veteran's period of 
active service.  The examiner should be 
requested to specifically comment on the 
veteran's complaints during service of 
occasional blurred vision and the 
diagnoses of conjunctivitis and 
immitropia.  All opinions expressed must 
be supported by complete rationale.  

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send her and her representative an 
appropriate supplemental statement of the 
case (SSOC) that addresses all issues 
remaining on appeal and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


